PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4356


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

BRIAN KEITH BISHOP,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:12-cr-00395-CMH-1)


Argued:   December 11, 2013                 Decided:   January 28, 2014


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by published opinion.       Judge Wilkinson wrote         the
opinion, in which Judge Diaz and Judge Thacker joined.


ARGUED: Joseph Michael Hannon, Jr., HANNON LAW GROUP, LLP,
Washington, D.C., for Appellant.   Richard Daniel Cooke, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.
ON BRIEF: William Coffield, COFFIELD LAW GROUP, Washington,
D.C., for Appellant. Neil H. MacBride, United States Attorney,
Ronald L. Walutes, Jr., Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.
WILKINSON, Circuit Judge:

      The    Arms     Export     Control        Act     (AECA),    22    U.S.C.    § 2778,

regulates the export of “defense articles” such as ammunition,

and   subjects      to     criminal         liability      anyone       who   “willfully”

violates its requirements.                   Brian Keith Bishop was convicted

under the law for attempting to export small-arms ammunition to

Jordan without a license.                   He appeals his conviction on two

grounds:     first,      that    he    did     not     willfully    violate       the   AECA

because he did not know that it applied to the ammunition he

attempted to export, and second, that there was insufficient

evidence that he even knew that exporting the ammunition was

generally      illegal          rather         than     merely      a     violation      of

administrative        policy.          We      reject    Bishop’s       contentions     and

affirm his conviction.


                                               I.

                                               A.

      In 2011, Bishop worked as a financial-management Foreign

Service     Officer      (FSO)    at     the    U.S.    embassy    in    Amman,    Jordan.

Pursuant to the State Department’s policy of shipping employees’

personal effects overseas at government expense, Bishop sought

in the summer of 2011 to ship certain personal possessions from

his parents’ home in Alabama to Jordan via a government contract

carrier,     Paxton      Van     Lines      (Paxton).       Bishop,       who   describes



                                                2
himself as an “avid hunter and sportsman,” Appellant’s Br. at 2,

included nearly 10,000 rounds of small-arms ammunition in his

shipment: 9mm, 7.62X39mm (for use in AK-47 assault rifles), and

.45-caliber rounds, as well as 12-gauge shotgun shells.                          Bishop

had    purchased    the    ammunition         from     Cabela’s     Sporting      Goods

(Cabela’s), and, pursuant to federal law, the Cabela’s boxes

containing the ammunition were labeled “ORM-D” and “cartridges,

small arms.”

       The day before the movers arrived, Paxton’s subcontractor

dispatched    one   of    its    employees,      Brian    Davis,        to   survey    the

shipment.     Davis testified that Bishop informed him that Bishop

was moving “weights” and neglected to mention ammunition.                             When

workers   loaded    Bishop’s      shipment       the    next     day,    some   of     the

ammunition remained in the Cabela’s boxes, while the rest had

been    transferred       to     unlatched       hard-shell        pelican       cases.

Bishop’s father testified that, when the shippers asked Bishop

what   was   inside      the    cases,   Bishop        replied    “bullets.”           The

inventory of shipped items signed by Bishop, however, did not

reference the 366 pounds of ammunition included in his household

effects, instead listing them as weights.                   Bishop also signed a

statement certifying that his belongings did not include “any

unauthorized       explosives,      destructive          devices        or    hazardous

materials.”         An    internal       email       between     Paxton       employees

suggested that Bishop “did not like [the movers] questioning him

                                          3
on    what   he    was    shipping,”    and     that   he   had    organized     his

possessions so as to discourage the movers from inspecting them.

       The movers transferred Bishop’s items to a Paxton warehouse

in Springfield, Virginia.              At the warehouse, Paxton employees

determined that certain items required repackaging, and Bishop’s

ammunition        was     discovered    during       the    repacking     process.

According to one employee, the ammunition was removed from boxes

labeled “weights” on the inventory, but that one of the boxes

did in fact contain a single small weight.                        Two days later,

Paxton alerted the State Department, and special agents with the

State Department’s Diplomatic Security Service (DSS) ultimately

took custody of the ammunition.                The Paxton employee in charge

of Bishop’s shipment testified that, when she called Bishop and

told   him     that     ammunition   had     been   discovered,     he   asked   her

whether the State Department knew how much ammunition he had

attempted to ship.          She also testified that Bishop told her that

the ammunition was a gift for a government official for which he

would be repaid, and that she should not speak with any of the

Jordanian nationals at the embassy about the shipment.

       A little over a year later, DSS agents interviewed Bishop

and informed him that an arrest warrant had been issued for

violations        stemming    from     his     attempted     shipment      of    the

ammunition.        Bishop waived his Miranda rights and, according to

the    agent      who    interviewed    him,    admitted     to    the   attempted

                                           4
shipment.       The    agent     testified    that      Bishop    claimed   the

ammunition had been intended for his recreational use at firing

ranges and for shooting with “veteran tribesmen in the desert,”

and that he attempted to ship the ammunition because it would

have been prohibitively expensive to purchase it in Jordan.                 The

agent also testified that Bishop admitted that he had known that

the embassy prohibited FSOs from having firearms, that he had a

shotgun in his residence without his wife’s knowledge, and that

he had lied the previous year when he told a DSS agent that he

did not have any firearms in his residence.


                                      B.

     In September 2012, a federal grand jury returned a two-

count   indictment     against    Bishop     relating     to     his   attempted

transportation of the ammunition.             As amended, Count I of the

indictment charged Bishop with a violation of the AECA and its

implementing regulations.         Specifically, the indictment alleged

that Bishop “knowingly and willfully attempt[ed] to export from

the United States to Jordan, without having first obtained from

the Department of State a license for such export, or written

authorization    for    such      export,     defense     articles,     to-wit:

approximately 7,496 rounds of 9mm and 7.62 X 39mm ammunition,

which are designated as defense articles on the United States

Munitions List, Category III.”              Count II charged Bishop with


                                      5
delivering ammunition to a common and contract carrier, Paxton,

without notice in violation of 18 U.S.C. § 922(e).                              Count II

covered not only the ammunition identified in Count I, but also

the   nearly    2,000       rounds    of    .45-caliber       and    12-gauge       shotgun

ammunition included in the shipment.

      Bishop waived his right to a jury trial.                             At the bench

trial, the government argued that Bishop willfully shipped the

prohibited ammunition in violation of the AECA.                         The government

relied in part on an email sent by Paxton to Bishop’s wife (and

then forwarded to Bishop) which stated that ammunition was a

“prohibited item in th[e] shipment.”                     Among the witnesses the

government called was a DSS agent who testified that, prior to

traveling to Alabama to arrange his effects, Bishop had asked

the agent if he was permitted to use firearms while in Jordan,

and   was   told     that    he   was      “not    allowed    to    have    firearms     in

accordance with mission policy.”

      The    government        also        called     Mette     Beecroft,       a     State

Department official responsible for educating State Department

employees      on    the     rules      and       regulations       governing       travel.

Beecroft testified that the State Department maintains a Foreign

Affairs     Manual    (FAM),      a   collection       of    regulations      for     FSOs,

including those governing travel and transportation.                            The FAM

prohibits the shipment of ammunition in household effects in

three separate sections.              One section identifies 27 C.F.R. § 478

                                              6
as   authority        for        the     FAM’s          ammunition       provisions.             This

regulation, in turn, states that ammunition exports are subject

to the AECA.         Another FAM section puts employees on notice that

shipping     ammunition          may     require             special    accommodations.            It

notes,   for      instance,        that       household          effects      may    not    include

ammunition and further states that federal law may “prohibit

commercial shipment of certain articles in” this section.                                          14

U.S. Dep’t of State, Foreign Affairs Manual § 611.5.                                   The third

section informs employees that “[a]mmunition, a hazardous cargo,

requires     special        handling      and       labeling,”          and   that    it    is    the

responsibility         of       each     FSO       to        check     with   their    post       “to

determine the restrictions and limitations, if any, that are

placed     upon      the     shipment          of       personally        owned     firearms      or

ammunition into the country of assignment.”                              Id. § 611.6-2.

      According to Beecroft, all State Department employees are

required     to      participate              in        an     orientation        program        that

introduces them to the rules contained in the FAM, including

those    pertaining         to     the    transport            of    ammunition.           Beecroft

testified      that,       in    every        training         class,     she     stresses       that

shipping ammunition is not permitted.                            Beecroft also described a

manual   entitled          “It’s       Your    Move,”          which    is    mentioned      during

training and is available to all State Department employees both

in   print     and    online.            The       manual       repeatedly        prohibits      the

shipment of ammunition as a household effect, and notes that the

                                                    7
penalties      for      improper         shipment    of    hazardous        items    include

imprisonment.         On cross-examination, Beecroft admitted, “I can’t

tell     you     what     the       State     Department’s         reasoning        is”    for

prohibiting the shipment of ammunition.

        In response, Bishop called Luis Roque, former branch chief

for the State Department’s transportation-management bureau and

the    individual       who     initially      dealt      with    the   ammunition         when

Paxton contacted the State Department.                           Roque testified that,

despite overseeing the shipment of all household effects for the

State    Department,          he    was     “desperate”     for     advice     on    how    to

proceed upon being alerted of the discovery of the ammunition.

He initially instructed Paxton to dispose of the ammunition with

the assistance of the fire marshal.                       He subsequently contacted

diplomatic        security         experts,        who    countermanded        his        prior

instruction.

       Bishop also called the Regional Security Officer at the

embassy     in      Jordan,        who    explained       that,     under    the     Mission

Firearms Policy, which governs FSOs stationed there, Bishop was

permitted      to    possess        ammunition      in    his     residence.        He     also

stated that the disciplinary action prescribed by the policy for

any violation is purely administrative.

        Another     one   of       Bishop’s    witnesses        testified     to    Bishop’s

general law-abidingness, emphasizing his diligence and skill at

understanding and following complex regulations.                             The witness,

                                               8
an attorney, recounted an incident in which Bishop had conducted

independent research on a legal issue confronting an embassy and

reached a conclusion nearly identical to the guidance ultimately

provided by State Department headquarters.

     At the conclusion of the one-day trial, the district court

convicted Bishop of Count I and acquitted him on Count II.                   With

respect   to   intent   under    Count   I,   the   court     found   that    the

“evidence is clear that [Bishop] knew what he was doing was

unlawful and simply went ahead and did it.”            Regarding Count II,

the district court found “that the markings on [the Cabela’s]

boxes clearly provided notification to [Paxton] that ammunition

was being transported.”

     Bishop subsequently filed a motion to vacate the judgment

and for a new trial, alleging that the government had introduced

insufficient    evidence    to    demonstrate       that     Bishop   had    the

requisite intent to violate the law.           The district court denied

this motion and sentenced Bishop to two-years probation and six-

months home confinement subject to work release, in addition to

a $25,000 fine.    Bishop now appeals his conviction.


                                    II.

     Count I of the indictment charged Bishop with attempting to

export 9mm and 7.62X39mm ammunition without a license in willful

violation of the Arms Export Control Act.                  The AECA regulates


                                     9
the export of arms, ammunition, and other military and defense

technology.       It delegates to the President the tasks of creating

the     United    States    Munitions          List    (USML),          which    designates

certain items as “defense articles and defense services,” and of

promulgating       “regulations        for    the     import      and     export      of    such

articles and services.”               22 U.S.C. § 2778(a)(1).               The President

has delegated this authority to the State Department, see Exec.

Order    No.     11,958,   42    Fed.       Reg.   4311     (Jan.    24,     1977),        which

publicly       maintains   the        USML,    see    22    C.F.R.        § 121.1.          With

limited exception, anyone seeking to export items on the USML

must first apply for and receive an export license from the

State    Department.            See    22     U.S.C.       § 2778(b)(2);         22    C.F.R.

§ 123.1(a).        A defendant who “willfully violates any provision”

of the AECA may be punished with a fine of up to a million

dollars, a prison term of up to 20 years, or both.                                 22 U.S.C.

§ 2778(c).

       Bishop raises two challenges to his conviction.                             First, he

argues that, for his conduct to have been willful, he needed to

have    known     not   only     that       exporting       the     9mm    and     7.62X39mm

ammunition was generally unlawful, but that the ammunition was

specifically covered by the AECA.                    Second, Bishop argues in the

alternative that there was insufficient evidence to establish

beyond a reasonable doubt that he knew his conduct was illegal,



                                              10
rather than merely prohibited by State Department policy.                      We

address each argument in turn.


                                     A.

       Bishop and the government disagree over what constitutes a

“willful”    violation   of   the   AECA.      Bishop    contends    that     the

government must show not only that he knew that his conduct was

illegal, but also that he knew why: because 9mm and 7.62X39mm

ammunition    were   listed    on   the     USML.       The    government,     by

contrast, argues that it was enough that Bishop knew exporting

the ammunition was illegal as a general matter.                On this point,

we agree with the government.

       Bishop frames the issue as whether a conviction under the

AECA   requires   specific    intent.       See     Appellant’s   Br.   at    17.

Courts regularly use the language of specific versus general

intent in discussing the AECA’s willfulness requirement.                     See,

e.g., United States v. Chi Mak, 683 F.3d 1126, 1138 (9th Cir.

2012).    Unfortunately, the terms are often left ill-defined and

used inconsistently, and as the Supreme Court has observed, the

“venerable distinction” between general and specific intent “has

been the source of a good deal of confusion.”                 United States v.

Bailey, 444 U.S. 394, 403 (1980); see also 1 Wayne R. LaFave,

Substantive Criminal Law § 5.2 (2d ed. 2013) (“The meaning of

the word ‘intent’ in the criminal law has always been rather


                                     11
obscure    .   .    .   .”).        Other    courts     have   characterized      the

willfulness        provision    as     imposing       some     sort   of    scienter

requirement.       See United States v. Wu, 711 F.3d 1, 15 (1st Cir.

2013);    United    States     v.   Lee,    183 F.3d 1029,   1032    (9th   Cir.

1999).     Although courts often use the language of general and

specific intent, scienter, and the related concept of mens rea

interchangeably, see Morissette v. United States, 342 U.S. 246,

252 (1952), none of these terms by itself adequately defines

willfulness under the AECA.

     Rather than struggle with such confusing terminology, we

may simply ask where, on the spectrum of culpability, the AECA’s

willfulness requirement falls.                   Both Bishop and the government

agree that knowledge of an export’s illegality is necessary to

satisfy the AECA’s willfulness requirement; they disagree over

how precise that knowledge must be.                  This question is ultimately

one of statutory interpretation, since “determining the mental

state required for commission of a federal crime requires . . .

inference of the intent of Congress.”                 Staples v. United States,

511 U.S. 600, 605 (1994) (internal quotation marks omitted).

     Our interpretation of the AECA is guided by the Supreme

Court’s decision in Bryan v. United States, 524 U.S. 184 (1998).

The Bryan Court interpreted the Firearm Owners’ Protection Act

(FOPA), Pub. L. 99-308, 100 Stat. 449 (1986) (codified at 18

U.S.C. §§ 921-929), which established a willfulness requirement

                                            12
for    certain         violations         of    prohibitions        against     dealing      in

firearms without a license under 18 U.S.C. § 922.                             See 18 U.S.C.

§ 924(a)(1)(D).                 Bryan    held    that,    “to    establish     a    ‘willful’

violation         of   a    statute,      the    Government        must    prove    that    the

defendant acted with knowledge that his conduct was unlawful.”

Bryan, 524 U.S. at 191-92 (internal quotation marks omitted).

It rejected the defendant’s argument that the government also

had to prove that he knew of the federal licensing requirement,

holding      that,         to    establish      willfulness,       “knowledge       that    the

conduct is unlawful is all that is required.”                         Id. at 196.

       In    interpreting          FOPA,       Bryan    distinguished      statutes     where

the Court had read “willfulness” as requiring knowledge of the

specific criminal prohibition at issue.                          The Court observed that

these cases -- Cheek v. United States, 498 U.S. 192 (1991), and

Ratzlaf      v.     United       States,       510 U.S. 135   (1994)     --    addressed

“highly          technical        statutes”          involving     taxes     and    currency

transactions that “presented the danger of ensnaring individuals

engaged in apparently innocent conduct.”                            Bryan, 524 U.S. at

194.        By    contrast,        the    statutory      scheme     amended    by    FOPA    to

“protect law-abiding citizens with respect to the acquisition,

possession, or use of firearms for lawful purposes,” id. at 187-

88, did not present comparable risks of criminalizing otherwise-

innocent behavior.                Furthermore, this danger was plainly absent

on the facts of the case because, as here, the factfinder “found

                                                 13
that [the defendant] knew that his conduct was unlawful.”                                        Id.

at 195.

       Bryan is highly relevant to our task here.                                 As with FOPA,

the    AECA’s        language      and    structure        make      clear        that   Congress

struck      a    balance      between         punishing        those       who    intentionally

violate      the      law    and    ensnaring           individuals         who    make       honest

mistakes.             As    this    court       has      previously          emphasized,         the

willfulness requirement ensures that “the government must prove

that    a   defendant         intended        to    violate         the    law     to    obtain    a

conviction, thereby eliminating any genuine risk of holding a

person ‘criminally responsible for conduct which he could not

reasonably understand to be proscribed.’”                            United States v. Hsu,

364 F.3d 192, 197 (4th Cir. 2004) (quoting United States v. Sun,

278 F.3d 302, 309 (4th Cir. 2002)).

       At the same time, the AECA’s legislative history, while

“sparse,” United States v. Durrani, 835 F.2d 410, 420 (2d Cir.

1987), makes clear that Congress was especially concerned that

arms   exports        not    become      an    “automatic,          unregulated          process,”

H.R.     Rep.        No.    94-1144,      at       12    (1976),          reprinted      in     1976

U.S.C.C.A.N. 1378, 1388.                 To read the willfulness requirement as

narrowly        as   Bishop     proposes       would      be    a    step     toward      such    an

unregulated system and undermine congressional intent.                                   The AECA

does not include such highly technical requirements as might

inadvertently          criminalize        good-faith           attempts       at    compliance.

                                                14
Unlike    the    complicated     tax    and     arcane    currency      prohibitions

discussed in Cheek and Ratzlaf, the export of 9mm and AK-47

ammunition to Jordan would quickly strike someone of ordinary

intelligence as potentially unlawful.                   Bishop’s narrow reading

would thus undermine Congress’s purpose in passing the AECA and

deprive it of its rightful authority to define the elements of

federal offenses.          See Liparota v. United States, 471 U.S. 419,

424    (1985)    (“The     definition    of     the    elements    of    a   criminal

offense is entrusted to the legislature, particularly in the

case     of     federal     crimes,     which     are     solely     creatures      of

statute.”).       For it would be unwarranted for courts to draw from

the word “willful” a desire on the part of Congress to require

not    simply    general    knowledge     of    an    export’s     illegality,     but

specific knowledge of the particulars of a certain list.

       Bishop argues that the rule of lenity requires us to view

the AECA’s willfulness requirement in the light most favorable

to him.        See Appellant’s Br. at 22.              But “the rule of lenity

only applies if, after considering text, structure, history, and

purpose, there remains a grievous ambiguity or uncertainty in

the statute.”        Barber v. Thomas, 130 S. Ct. 2499, 2508 (2010)

(internal       quotation    marks    omitted).         That   there    is   no   such

“grievous ambiguity” in this case is underscored by the fact

that Bishop’s construction would move the AECA, even further

than     the    willfulness     requirement          already   does,     from     “the

                                         15
fundamental canon of criminal law that ignorance of the law is

no excuse.”      United States v. George, 386 F.3d 383, 392 (2d Cir.

2004) (Sotomayor,      J.).         Exceptions          to     such    a     venerable        rule

should     be    construed      narrowly           in      the        absence          of    clear

congressional intent to the contrary.                     We discern nothing in the

language    or   purpose   of   the      statute          to    suggest         that    Congress

wished to jettison altogether the bedrock presumption that each

of us knows the standards applicable to our personal conduct.

      Given that both the AECA’s text and purpose support the

government’s      position,     it   is       no    surprise          that      this        court’s

precedent lends no support to Bishop’s stance.                             In United States

v. Hsu, we upheld convictions for AECA export violations against

an   as-applied    void-for-vagueness              challenge.              We    rejected       in

passing a defendant’s argument that “the government presented

insufficient      evidence      .    .    .        that        [the    defendant]            acted

‘willfully’ because of the asserted lack of evidence that [he]

knew the [exported items] were on the [USML] or military items.”

Hsu, 364 F.3d at 198 n.2 (internal quotation marks omitted).                                    We

noted that “[w]hatever specificity on ‘willfulness’ is required,

it is clear that this extremely particularized definition finds

no support in the case law.”             Id.

      We draw further support from decisions of other circuits

that have squarely considered the issue.                         See United States v.

Roth, 628 F.3d 827, 835 (6th Cir. 2011) (“[S]ection 2778(c) does

                                          16
not require a defendant to know that the items being exported

are on the Munitions List.             Rather, it only requires knowledge

that     the    underlying    action    is      unlawful.”);      United      States      v.

Tsai, 954 F.2d 155, 162 (3d Cir. 1992) (“If the defendant knew

that the export was in violation of the law, we are hard pressed

to say that it matters what the basis of that knowledge was.”);

United     States    v.    Murphy,     852 F.2d 1,    7     (1st     Cir.    1988)

(upholding a jury instruction that “made clear that conviction

[under the AECA] would not require evidence that defendants knew

of   the    licensing     requirement      or    were   aware     of   the     munitions

list”).

         Bishop argues, unconvincingly, that the weight of circuit

authority cuts in his favor.              Many of the opinions Bishop cites

in his defense are inapposite, as they merely indicated that

jury instructions as to the defendant’s knowledge of the USML

were       sufficient      without        indicating         that      the      specific

instructions were required.               See United States v. Smith, 918
F.2d 1032, 1037-38 (2d Cir. 1990); United States v. Gregg, 829
F.2d 1430, 1437 n.14 (8th Cir. 1987); see also Murphy, 852 F.2d

at   7    n.6   (reading     Gregg   as    not    requiring       knowledge         of   the

contents of the USML to sustain a conviction under the AECA).

Moreover, the great bulk of the authority on which Bishop relies

either fails to support his position or, to the extent that it



                                           17
does,      antedates         the    Supreme     Court’s        analysis     of    willfulness

requirements in Bryan.

       Bishop appears to recognize that the law is against him

when he argues that, even if defendants do not generally need to

know    whether     a    particular          item    is   on    the   USML       for   criminal

liability under the AECA, such knowledge is necessary on the

“narrow     facts       of    this     case.”        Appellant’s       Reply       Br.   at   4.

Bishop grounds this contention in the fact that his shipment

contained a mix of ammunition, some of which was on the USML

(and thus covered by the AECA) and some of which was not.                                 Thus,

he argues, the only way he could have known that his conduct was

illegal was if he knew that 9mm and 7.62X39mm ammunition were on

the USML.      If, as the district court found, Bishop believed that

the “ammunition couldn’t be shipped” and “he knew what he was

doing was unlawful,” he would necessarily have believed that

exporting each type of ammunition -- 9mm and 7.62X39mm included

-–   was    illegal      as        well.     Under    the      standard     of    willfulness

described      above,         his     true    belief      as    to    the    illegality       of

transporting the 9mm and 7.62X39mm ammunition is sufficient to

establish culpability under the AECA even if unaccompanied by

knowledge of the contents of the USML.




                                                18
                                        B.

       Having established that willfulness under the AECA requires

only general knowledge of illegality, we now turn to Bishop’s

argument that there was insufficient evidence to conclude that

he knew his actions were illegal rather than merely violations

of State Department policy.             “In assessing the sufficiency of

the evidence presented in a bench trial, we must uphold a guilty

verdict if, taking the view most favorable to the Government,

there is substantial evidence to support the verdict.”                      Elliott

v.     United   States,   332 F.3d 753,      760-61   (4th    Cir.    2003).

“[S]ubstantial evidence is evidence that a reasonable finder of

fact    could   accept    as    adequate     and    sufficient      to   support   a

conclusion of a defendant's guilt beyond a reasonable doubt.”

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).

       In reviewing the district court’s judgment, we are mindful

that, as the trier of fact, that court was in a better position

than we are to evaluate the credibility of witnesses, take into

account circumstances, and make reasonable inferences.                      Thus we

reverse    on   sufficiency     grounds      only   where    “the   prosecution's

failure is clear.”         Burks v. United States, 437 U.S. 1, 17

(1978).     Bishop consequently carries a “heavy burden” on his

appeal of this issue.           United States v. Hoyte, 51 F.3d 1239,

1245 (4th Cir. 1995).

                                        19
     Bishop      argues       that     the      government’s           evidence         fails    to

satisfy     even       its     own     interpretation             of        the     willfulness

requirement.          He contends that neither the email sent by the

shipping company Paxton to Bishop’s wife, nor the training and

notifications         he     received      as        a    State   Department            employee,

explicitly       stated      that    transporting             ammunition          was    illegal,

rather than merely against State Department policy.                                Bishop also

cites evidence that the legal prohibition on exporting certain

ammunition was not well known: Mette Beecroft’s apparent lack of

knowledge as to why the State Department prohibited shipping

ammunition;       a   State     Department               official’s    testimony          that    a

typical law-enforcement officer would likely not know about the

prohibition;       Luis      Roque’s       need      for     legal     guidance          after    he

discovered that Bishop had attempted to transport ammunition;

and the embassy’s policy of permitting FSOs to keep ammunition

in their homes.

     While admittedly probative of Bishop’s knowledge (or lack

thereof)    of     the     legality     of      his        actions,     this       evidence      is

substantially outweighed by that presented by the government,

which we must view on appeal in the light most favorable to the

prosecution.

     First,      Bishop       was    thoroughly            trained     in    the        rules    and

regulations      surrounding         the     State         Department’s       transportation

policies.     He was required to attend training that warned him

                                                20
against transporting ammunition and was provided with numerous

documents    that          not     only       informed             him     that       transporting

ammunition       was    prohibited          but     also      referenced            the     AECA   and

explained    that       violations          could      be     punished         by   imprisonment.

These   documents          included         the    FAM       and    the       “It’s      Your   Move”

manual, and specifically referenced criminal, rather than merely

administrative,            prohibitions           and        penalties.               Bishop       also

received    an    email      from      Paxton       reiterating           that      he    could     not

transport ammunition, and was told explicitly by a DSS agent

prior to his trip to Alabama that he could not keep firearms in

Jordan.     Moreover, as befits an FSO charged with the financial

management       of    a    U.S.       embassy         abroad,       Bishop’s         own    witness

characterized him as skilled at following complex legal rules

and performing sophisticated independent legal research.                                           Even

without     the        substantial           evidence          of        Bishop’s         deception,

discussed below, the gravity of the penalties he was repeatedly

warned about make it highly unlikely that Bishop believed that

shipping    ammunition           was    a    simple      breach          of    State      Department

policy, rather than a violation of federal law and regulation.

     Moreover, Bishop engaged in numerous acts of deception that

clearly    indicated         his    awareness           of    wrongdoing.             Although       he

claims to have told the Paxton packers that some of the boxes

contained “bullets,” he falsely described the boxes as generally

containing weights and actively deceived by failing to include

                                                  21
ammunition on inventory lists that he signed.                                  Bishop quibbles

that     the    packers,          rather       than    he,       listed       weights    on    the

inventory,       Appellant’s         Reply       Br.       at    1,     but    this     assertion

ignores the fact that Bishop packed many of the boxes himself

and    knowingly       signed       an     inaccurate           inventory      as     well    as    a

declaration that he was not transporting hazardous or explosive

items.     When Paxton informed him that it had found ammunition in

his    shipment,       his     first       instinct        was    to     ask    if    the     State

Department knew how much ammunition he had tried to ship.                                          He

changed his story about why he attempted to ship the ammunition,

first asserting that it was intended as a gift and later that it

was     meant    for     his       own        recreational        use.          Finally,      when

interviewed by DSS agents, he admitted to deception the year

before about not having a firearm in Jordan in violation of

mission policy.

        The district court concluded that Bishop “knew from the

time     he     was    employed          at    the     State       Department         that    this

ammunition couldn’t be shipped.                       He’d been reminded continually

over the years.            I think it’s clear.                   I find the evidence is

clear that he knew what he was doing was unlawful and simply

went ahead and did it.”                   We agree.             But even if we disagreed

with    the     district      court’s         conclusion         that    Bishop       violated     a

known    legal    duty       in    attempting         to    export      the    ammunition,         we

would not be, on this record, in a position to disturb it.                                         As

                                                 22
we have explained, “The relevant question is not whether the

appellate court is convinced of guilt beyond a reasonable doubt,

but   rather   whether,   viewing   the    evidence   in    the   light   most

favorable to the government, any rational trier of facts could

have found the defendant guilty beyond a reasonable doubt.”                See

United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

That standard is plainly satisfied here.


                                    III.

      For   the   foregoing   reasons,      we   find      that   there    was

sufficient evidence to support the district court’s conclusion

that Bishop willfully violated the AECA.              We therefore affirm

his conviction.

                                                                    AFFIRMED




                                    23